DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/21 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s)  1-56  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 12-14, 24-26, 36-40 and 50-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Xiu et al. US 2019/0166370 in view of Yoo et al. US 2020/0204814.
As to claim 1, Xiu teaches a method of decoding video data, [fig. 2] the method comprising: determining a prediction block, which includes a plurality of prediction samples, for a current block based on an angular intra prediction mode that is not a DC, planar, horizontal, or vertical intra prediction mode; [abstract; figs. 2-6; figs. 8-10D; ¶ 0044-0047; ¶ 0051; ¶ 0055] modifying a prediction sample of the plurality of prediction samples of the prediction block to generate a modified prediction sample using Position Dependent Intra Prediction Combination (PDPC), [¶ 0067-0068; ¶ 0131-0133]  and modifying the prediction sample to generate the modified prediction sample based on the determined one or more reference samples; [figs. 2-6; figs. 8-10D; ¶ 0082-0095] and reconstructing a sample of the current block based on the modified prediction sample and a residual value. [abstract; figs. 2-6; figs. 8-10D; ¶  0043-0044; ¶ 0079-0087; ¶ 0132-0133]
Xiu teaches determining one or more reference samples that are external to the current block based on the angular intra prediction mode; [abstract; table 1; figs. 3-6; figs. 8-10D; ¶ 0045-0047; ¶ 0049; ¶ 0067-0068] Xiu does not explicitly teach determining one or more reference samples that are external to the current block based on an angle of the angular intra prediction mode.
Yoo teaches determining one or more reference samples that are external to the current block based on an angle of the angular intra prediction mode. [figs. 7-17; ¶ 0044¶ 0101-0104]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Yoo with the teachings of Xiu for improved compression efficiency. 
As to claim 2, Xiu (modified by Yoo), using the motivation above, teaches the limitations of claim 1. Further Xiu teaches   wherein determining one or more reference samples that are external to the current block comprises determining the one or more reference samples having both an x-coordinate and a y-coordinate that are different than both a respective x-coordinate and y-coordinate of the prediction sample in the prediction block. [fig. 6; ¶ 0067-0067]
As to claim 12, Xiu (modified by Yoo), using the motivation above, teaches the limitations of claim 1. Further Xiu teaches determining a plurality of weights based on x- and y-coordinates of the prediction sample, wherein modifying the prediction sample comprises modifying the prediction sample to generate the modified prediction sample based on the determined one or more reference samples, the determined weights, and the prediction sample. [fig. 6; ¶ 0067-0068; ¶ 0088-0091]
As to claim 13, Xiu teaches a method of encoding video data, [fig. 1] the method comprising: determining a prediction block, which includes a plurality of prediction samples, for a current block based on an angular intra prediction mode that is not a DC, planar, horizontal, or vertical intra prediction mode; [abstract; figs. 2-6; figs. 8-10D; ¶ 0044-0047; ¶ 0051; ¶ 0055] modifying a prediction sample of the plurality of prediction samples of the prediction block to generate a modified prediction sample using Position Dependent Intra Prediction Combination (PDPC), [¶ 0067-0068; ¶ 0131-0133]  and modifying the prediction sample to generate the modified prediction sample based on the determined one or more reference samples; [figs. 2-6; figs. 8-10D; ¶ 0082-0095] determining a residual value for a residual block based on the modified prediction sample and a sample value in the current block; [figs. 1-10D; ¶  0043-0044; ¶ 0079-0087] and signaling information indicative of the residual value. [figs. 1-10D; ¶  0043-0044; ¶ 0067-0068; ¶ 0079-0095; ¶ 0132-0133]
Xiu teaches determining one or more reference samples that are external to the current block based on the angular intra prediction mode; [abstract; table 1; figs. 3-6; figs. 8-10D; ¶ 0045-0047; ¶ 0049; ¶ 0067-0068] Xiu does not explicitly teach determining one or more reference samples that are external to the current block based on an angle of the angular intra prediction mode.
Yoo teaches determining one or more reference samples that are external to the current block based on an angle of the angular intra prediction mode. [figs. 7-17; ¶ 0044¶ 0101-0104]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Yoo with the teachings of Xiu for improved compression efficiency.
As to claim 14, Xiu (modified by Yoo), using the motivation above, teaches the limitations of claim 13. Further Xiu teaches wherein determining one or more reference samples that are external to the current block comprises determining the one or more reference samples having both an x-coordinate and a y-coordinate that are different than both a respective x-coordinate and y-coordinate of the prediction sample in the prediction block. [fig. 6; ¶ 0067-0067]
As to claim 24, Xiu (modified by Yoo), using the motivation above, teaches the limitations of claim 13. Further Xiu teaches determining a plurality of weights based on x- and y-coordinates of the prediction sample, wherein modifying the prediction sample comprises modifying the prediction sample to generate the modified prediction sample based on the determined one or more reference samples, the determined weights, and the prediction sample. [fig. 6; ¶ 0067-0068; ¶ 0088-0091]
As to claim 25, Xiu teaches a device for decoding video data, [fig. 2] the device comprising: a memory configured to store a prediction block; and a video decoder comprising at least one of fixed-function or programmable circuitry, wherein the video decoder is configured to: modify a prediction sample of the plurality of prediction samples of the prediction block to generate a modified prediction sample using Position Dependent Intra Prediction Combination (PDPC), [¶ 0067-0068; ¶ 0131-0133]  wherein to modify the prediction sample, the video decoder is configured to: determine one or more reference samples that are external to the current block based on the angular intra prediction mode; [abstract; table 1; figs. 3-6; figs. 8-10D; ¶ 0045-0047; ¶ 0049; ¶ 0067-0068] and modify the prediction sample to generate the modified prediction sample based on the determined one or more reference samples; [figs. 2-6; figs. 8-10D; ¶ 0082-0095] and reconstruct a sample of the current block based on the modified prediction sample and a residual value. [abstract; figs. 2-6; figs. 8-10D; ¶  0044; ¶ 0079-0087; ¶ 0132-0133]
Xiu teaches determine the prediction block, which includes a plurality of prediction samples, for a current block, for storage in the memory, based on an angular intra prediction mode that is not a DC, planar, horizontal, or vertical intra prediction mode. [abstract; figs. 2-6; figs. 8-10D; ¶ 0044-0047; ¶ 0051; ¶ 0055] Xiu does not explicitly teach determine the prediction block, which includes a plurality of prediction samples, for a current block, for storage in the memory, based on an angle of an angular intra prediction mode that is not a DC, planar, horizontal, or vertical intra prediction mode.
Yoo teaches determine the prediction block, which includes a plurality of prediction samples, for a current block, for storage in the memory, based on an angle of an angular intra prediction mode that is not a DC, planar, horizontal, or vertical intra prediction mode. [figs. 7-17; ¶ 0044; ¶ 0101-0104]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Yoo with the teachings of Xiu for improved compression efficiency.
As to claim 26, Xiu (modified by Yoo), using the motivation above, teaches the limitations of claim 25. Xiu teaches further wherein to determine one or more reference samples that are external to the current block, the video decoder is configured to determine the one or more reference samples having both an x-coordinate and a y-coordinate that are different than both a respective x-coordinate and y-coordinate of the prediction sample in the prediction block. [fig. 6; ¶ 0067-0067]
As to claim 36, Xiu (modified by Yoo), using the motivation above, teaches the limitations of claim 25. Further Xiu teaches determine a plurality of weights based on x- and y-coordinates of the prediction sample, wherein to modify the prediction sample, the video decoder is configured to modify the prediction sample to generate the modified prediction sample based on the determined one or more reference samples, the determined weights, and the prediction sample. [fig. 6; ¶ 0067-0068; ¶ 0088-0091]
As to claim 37, Xiu (modified by Yoo), using the motivation above, teaches the limitations of claim 25. Further Xiu teaches a display configured to display the current block. [fig. 2; fig. 12; ¶ 0044; ¶ 0164]
As to claim 38, Xiu (modified by Yoo), using the motivation above, teaches the limitations of claim 25. Xiu teaches wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box. [fig. 12; fig. 15; ¶ 0167; ¶ 0174]
As to claim 39, Xiu teaches a device for encoding video data, [fig. 1] the device comprising: a memory configured to store a prediction block; [fig. 1; fig. 7; fig. 12; ¶ 0041; ¶ 0159] and a video encoder comprising at least one of fixed-function or programmable circuitry, wherein the video encoder is configured to: determine the prediction block, which includes a plurality of prediction samples, for a current block, for storage in the memory, based on an angular intra prediction mode that is not a DC, planar, horizontal, or vertical intra prediction mode; [abstract; figs. 1-10D; ¶ 0044-0047; ¶ 0051; ¶ 0055] modify a prediction sample of the plurality of prediction samples of the prediction block to generate a modified prediction sample using Position Dependent Intra Prediction Combination (PDPC), [¶ 0067-0068; ¶ 0131-0133] and modify the prediction sample to generate the modified prediction sample based on the determined one or more reference samples; [figs. 1-10D; ¶ 0082-0095] determine a residual value for a residual block based on the modified prediction sample and a sample value in the current block; [figs. 1-10D; ¶  0043-0044; ¶ 0079-0087] and signal information indicative of the residual value. [abstract; figs. 1-10D; ¶  0043-0044; ¶ 0067-0068; ¶ 0079-0087; ¶ 0132-0133]
Xiu teaches determining one or more reference samples that are external to the current block based on the angular intra prediction mode; [abstract; table 1; figs. 3-6; figs. 8-10D; ¶ 0045-0047; ¶ 0049; ¶ 0067-0068] Xiu does not explicitly teach determining one or more reference samples that are external to the current block based on an angle of the angular intra prediction mode.
Yoo teaches determining one or more reference samples that are external to the current block based on an angle of the angular intra prediction mode. [figs. 7-17; ¶ 0044¶ 0101-0104]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Yoo with the teachings of Xiu for improved compression efficiency.
As to claim 40, Xiu (modified by Yoo), using the motivation above, teaches the limitations of claim 39. Further Xiu teaches wherein to determine one or more reference samples that are external to the current block, the video encoder is configured to determine the one or more reference samples having both an x-coordinate and a y-coordinate that are different than both a respective x-coordinate and y-coordinate of the prediction sample in the prediction block. [fig. 6; ¶ 0067-0067]
As to claim 50, Xiu (modified by Yoo), using the motivation above, teaches the limitations of claim 39. Further Xiu teaches determine a plurality of weights based on x- and y-coordinates of the prediction sample, wherein to modify the prediction sample, the video encoder is configured to modify the prediction sample to generate the modified prediction sample based on the determined one or more reference samples, the determined weights, and the prediction sample. [fig. 6; ¶ 0067-0068; ¶ 0088-0091]
As to claim 51, Xiu (modified by Yoo), teaches the limitations of claim 39. Xiu teaches wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box. [fig. 12; fig. 15; ¶ 0167; ¶ 0174]
As to claim 52, Xiu teaches a computer-readable storage medium storing instructions that when executed cause one or more processors of a device for decoding video data [fig. 2; ¶ 0171] to: determine a prediction block, which includes a plurality of prediction samples, for a current block based on an angular intra prediction mode that is not a DC, planar, horizontal, or vertical intra prediction mode; [abstract; figs. 2-6; figs. 8-10D; ¶ 0044-0047; ¶ 0051; ¶ 0055] modify a prediction sample of the plurality of prediction samples of the prediction block to generate a modified prediction sample using Position Dependent Intra Prediction Combination (PDPC), [¶ 0067-0068; ¶ 0131-0133]  wherein the instructions that cause the one or more processors to modify the prediction sample comprise instructions that cause the one or more processors to: determine one or more reference samples that are external to the current block based on an angle of the angular intra prediction mode; [abstract; table 1; figs. 3-6; figs. 8-10D; ¶ 0045-0047; ¶ 0049; ¶ 0067-0068] and modify the prediction sample to generate the modified prediction sample based on the determined one or more reference samples; [figs. 2-6; figs. 8-10D; ¶ 0082-0095] and reconstruct a sample of the current block based on the modified prediction sample and a residual value. [abstract; figs. 2-6; figs. 8-10D; ¶  0044; ¶ 0079-0087; ¶ 0132-0133]
Xiu teaches determining one or more reference samples that are external to the current block based on the angular intra prediction mode; [abstract; table 1; figs. 3-6; figs. 8-10D; ¶ 0045-0047; ¶ 0049; ¶ 0067-0068] Xiu does not explicitly teach determining one or more reference samples that are external to the current block based on an angle of the angular intra prediction mode.
Yoo teaches determining one or more reference samples that are external to the current block based on an angle of the angular intra prediction mode. [figs. 7-17; ¶ 0044¶ 0101-0104]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Yoo with the teachings of Xiu for improved compression efficiency.
As to claim 53, Xiu teaches a computer-readable storage medium storing instructions that when executed cause one or more processors of a device for encoding video data [fig. 1; ¶ 0171] to: determine a prediction block, which includes a plurality of prediction samples, for a current block based on an angular intra prediction mode that is not a DC, planar, horizontal, or vertical intra prediction mode; [abstract; figs. 1-10D; ¶ 0044-0047; ¶ 0051; ¶ 0055] modify a prediction sample of the plurality of prediction samples of the prediction block to generate a modified prediction sample using Position Dependent Intra Prediction Combination (PDPC), [¶ 0067-0068; ¶ 0131-0133]   wherein the instructions that cause the one or more processors to modify the prediction sample comprise instructions that cause the one or more processors to:  modify the prediction sample to generate the modified prediction sample based on the determined one or more reference samples; [figs. 1-10D; ¶ 0082-0095] determine a residual value for a residual block based on the modified prediction sample and a sample value in the current block; [figs. 1-10D; ¶  0043-0044; ¶ 0079-0087] and signal information indicative of the residual value. [abstract; figs. 2-6; figs. 8-10D; ¶  0043-0044; ¶ 0067-0068; ¶ 0079-0087; ¶ 0132-0133]
Xiu teaches determining one or more reference samples that are external to the current block based on the angular intra prediction mode; [abstract; table 1; figs. 3-6; figs. 8-10D; ¶ 0045-0047; ¶ 0049; ¶ 0067-0068] Xiu does not explicitly teach determining one or more reference samples that are external to the current block based on an angle of the angular intra prediction mode.
Yoo teaches determining one or more reference samples that are external to the current block based on an angle of the angular intra prediction mode. [figs. 7-17; ¶ 0044¶ 0101-0104]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Yoo with the teachings of Xiu for improved compression efficiency.
As to claim 54, Xiu teaches a device for decoding video data, [fig. 2] the device comprising: means for modifying a prediction sample of the plurality of prediction samples in the prediction block to generate a modified prediction sample using Position Dependent Intra Prediction Combination (PDPC), [¶ 0067-0068; ¶ 0131-0133]  wherein the means for modifying the prediction sample comprises: means for determining one or more reference samples that are external to the current block based on the angular intra prediction mode; [abstract; table 1; figs. 3-6; figs. 8-10D; ¶ 0045-0047; ¶ 0049; ¶ 0067-0068] and means for modifying the prediction sample to generate the modified prediction sample based on the determined one or more reference samples; [figs. 2-6; figs. 8-10D; ¶ 0082-0095] and means for reconstructing a sample of the current block based on the modified prediction sample and a residual value. [abstract; figs. 2-6; figs. 8-10D; ¶  0044; ¶ 0079-0087; ¶ 0132-0133]
Xiu teaches means for determining a prediction block, which includes a plurality of prediction samples, for a current block, for storage in the memory, based on an angular intra prediction mode that is not a DC, planar, horizontal, or vertical intra prediction mode. [abstract; figs. 2-6; figs. 8-10D; ¶ 0044-0047; ¶ 0051; ¶ 0055] Xiu does not explicitly teach means for determining a prediction block, which includes a plurality of prediction samples, for a current block, for storage in the memory, based on an angle of an angular intra prediction mode that is not a DC, planar, horizontal, or vertical intra prediction mode.
Yoo teaches determine the prediction block, which includes a plurality of prediction samples, for a current block, for storage in the memory, based on an angle of an angular intra prediction mode that is not a DC, planar, horizontal, or vertical intra prediction mode. [figs. 7-17; ¶ 0044; ¶ 0101-0104]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Yoo with the teachings of Xiu for improved compression efficiency.
As to claim 55, Xiu teaches a device for encoding video data, [fig. 1] the device comprising: means for modifying a prediction sample of the plurality of prediction samples of the prediction block to generate a modified prediction sample using Position Dependent Intra Prediction Combination (PDPC), [¶ 0067-0068; ¶ 0131-0133]  wherein the means for modifying the prediction sample comprises: means for determining one or more reference samples that are external to the current block based on the angular intra prediction mode; [abstract; table 1; figs. 3-6; figs. 8-10D; ¶ 0045-0047; ¶ 0049; ¶ 0067-0068] and means for modifying the prediction sample to generate the modified prediction sample based on the determined one or more reference samples; [figs. 2-6; figs. 8-10D; ¶ 0082-0095] means for determining a residual value for a residual block based on the modified prediction sample and a sample value in the current block; [figs. 1-10D; ¶  0043-0044; ¶ 0079-0087] and means for signaling information indicative of the residual value. [abstract; figs. 2-6; figs. 8-10D; ¶  0043-0044; ¶ 0067-0068; ¶ 0079-0087; ¶ 0132-0133]
Xiu teaches means for determining a prediction block, which includes a plurality of prediction samples, for a current block based on an angle of an angular intra prediction mode that is not a DC, planar, horizontal, or vertical intra prediction mode. [abstract; figs. 2-6; figs. 8-10D; ¶ 0044-0047; ¶ 0051; ¶ 0055] Xiu does not explicitly teach means for determining a prediction block, which includes a plurality of prediction samples, for a current block, for storage in the memory, based on an angle of an angular intra prediction mode that is not a DC, planar, horizontal, or vertical intra prediction mode.
Yoo teaches determine the prediction block, which includes a plurality of prediction samples, for a current block, for storage in the memory, based on an angle of an angular intra prediction mode that is not a DC, planar, horizontal, or vertical intra prediction mode. [figs. 7-17; ¶ 0044; ¶ 0101-0104]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Yoo with the teachings of Xiu for improved compression efficiency.

Claims 3-11, 15-23, 27-35, 41-49 and 56  is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiu et al. US 2019/0166370 in view of Yoo et al. US 2020/0204814 further in view of Panusopone et al. US 2017/0347102.
As to claim 3, Xiu (modified by Yoo), using the motivation above, teaches the limitations of claim 1.  
Xiu (modified by Yoo) does not explicitly teach determining a row that is above the current block; determining an x-coordinate in the determined row, wherein the x-coordinate in the determined row is equal to an x-coordinate of the prediction sample plus a y- coordinate of the prediction sample plus 1; and determining a reference sample of the one or more reference samples based on the determined row and the determined x-coordinate.
Panusopone teaches determining a row that is above the current block; [figs. 7-8; ¶ 0038; ¶ 0076-0081; ¶ 0087-0094] determining an x-coordinate in the determined row, wherein the x-coordinate in the determined row is equal to an x-coordinate of the prediction sample plus a y- coordinate of the prediction sample plus 1; [figs. 7-8; ¶ 0076-0081; ¶ 0087-0103] and determining a reference sample of the one or more reference samples based on the determined row and the determined x-coordinate. [figs. 7-8; ¶ 0038; ¶ 0076-0081; ¶ 0087-0103]
It would have been obvious to one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Panusopone in order to improve the similar device (apparatus, method, or product) of Xiu (modified by Yoo) in the same way and yield the predictable result of improved coding efficiency and image quality.
As to claim 4, Xiu (modified by Yoo), using the motivation above, teaches the limitations of claim 1. 
Xiu (modified by Yoo) does not explicitly teach determining a column that is left of the current block; determining a y-coordinate in the determined column, wherein the y-coordinate in the determined column is equal to an x-coordinate of the prediction sample plus a y- coordinate of the prediction sample plus 1; and determining a reference sample of the one or more reference samples based on the determined column and the determined y-coordinate.
Panusopone teaches determining a column that is left of the current block; [figs. 7-8; ¶ 0038; ¶ 0076-0081; ¶ 0087-0094] determining a y-coordinate in the determined column, wherein the y-coordinate in the determined column is equal to an x-coordinate of the prediction sample plus a y- coordinate of the prediction sample plus 1; figs. 7-8; ¶ 0038; ¶ 0076-0081; ¶ 0087-0103]and determining a reference sample of the one or more reference samples based on the determined column and the determined y-coordinate. [figs. 7-8; ¶ 0038; ¶ 0076-0081; ¶ 0087-0103]
It would have been obvious to one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Panusopone in order to improve the similar device (apparatus, method, or product) of Xiu (modified by Yoo) in the same way and yield the predictable result of improved coding efficiency and image quality.
As to claim 5, Xiu (modified by Yoo), using the motivation above, teaches the limitations of claim 1. 
Xiu (modified by Yoo) does not explicitly teach determining a row that is above the current block; determining an x-coordinate in the determined row, wherein the x-coordinate in the determined row is based on the angle of the angular intra prediction mode; and determining a reference sample of the one or more reference samples based on the determined row and the determined x-coordinate.
Panusopone teaches determining a row that is above the current block; [figs. 7-8; ¶ 0038; ¶ 0076-0081; ¶ 0087-0103] determining an x-coordinate in the determined row, wherein the x-coordinate in the determined row is based on the angle of the angular intra prediction mode; [figs. 7-8; ¶ 0076-0081; ¶ 0087-0103] and determining a reference sample of the one or more reference samples based on the determined row and the determined x-coordinate. [figs. 7-8; ¶ 0076-0081; ¶ 0087-0103]
It would have been obvious to one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Panusopone in order to improve the similar device (apparatus, method, or product) of Xiu (modified by Yoo) in the same way and yield the predictable result of improved coding efficiency and image quality.
As to claim 6, Xiu (modified by Yoo and Panusopone), using the motivation above, teaches the limitations of claim 5. Panusopone further teaches determining one of a cotangent or tangent of the angle of the angular intra prediction mode; [figs. 7-8; ¶ 0076-0081; ¶ 0087-0103] and determining the x-coordinate in the determined row based on one of the cotangent or tangent of the angle of the angular intra prediction mode, an x-coordinate of the prediction sample, and a y-coordinate of the prediction sample. [figs. 7-8; ¶ 0076-0081; ¶ 0087-0103]
As to claim 7, Xiu (modified by Yoo), using the motivation above, teaches the limitations of claim 1.
Xiu (modified by Yoo) does not explicitly teach determining a column that is left of the current block; determining a y-coordinate in the determined column, wherein the y-coordinate in the determined column is based on the angle of the angular intra prediction mode; and determining a reference sample of the one or more reference samples based on the determined column and the determined y-coordinate.
Panusopone teaches determining a column that is left of the current block; [figs. 7-8; ¶ 0038; ¶ 0076-0081; ¶ 0087-0103] determining a y-coordinate in the determined column, wherein the y-coordinate in the determined column is based on an angle of the angular intra prediction mode; [figs. 7-8; ¶ 0076-0081; ¶ 0087-0103] and determining a reference sample of the one or more reference samples based on the determined column and the determined y-coordinate. [figs. 7-8; ¶ 0076-0081; ¶ 0087-0103]
It would have been obvious to one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Panusopone in order to improve the similar device (apparatus, method, or product) of Xiu (modified by Yoo) in the same way and yield the predictable result of improved coding efficiency and image quality.
As to claim 8, Xiu (modified by Yoo and Panusopone), using the motivation above, teaches the limitations of claim 7. Panusopone teaches determining one of a cotangent or tangent of the angle of the angular intra prediction mode; [figs. 7-8; ¶ 0076-0081; ¶ 0087-0103] and determining the y-coordinate in the determined column based on one of the cotangent or tangent of the angle of the angular intra prediction mode, an x-coordinate of the prediction sample, and a y-coordinate of the prediction sample. [figs. 7-8; ¶ 0076-0081; ¶ 0087-0103]
As to claim 9, Xiu (modified by Yoo), using the motivation above, teaches the limitations of claim 1. 
Xiu (modified by Yoo) does not explicitly teach determining a set of one or more samples based on the angular intra prediction mode; and at least one of interpolating, rounding with offset, or rounding without offset the set of one or more samples to generate the one or more reference samples.
Panusopone teaches determining a set of one or more samples based on the angular intra prediction mode; [figs. 7-8; ¶ 0076-0081; ¶ 0087-0104] and at least one of interpolating, rounding with offset, or rounding without offset the set of one or more samples to generate the one or more reference samples. [figs. 6-8; ¶ 0049; ¶ 0065-0081; ¶ 0087-0104]
It would have been obvious to one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Panusopone in order to improve the similar device (apparatus, method, or product) of Xiu (modified by Yoo) in the same way and yield the predictable result of improved coding efficiency and image quality.
As to claim 10, Xiu (modified by Yoo), using the motivation above, teaches the limitations of claim 1. 
Xiu (modified by Yoo) does not explicitly teach determining that one or more samples external to the current block identified based on the angular intra prediction mode are not stored in a reference line buffer; and determining the one or more reference samples based on a last reference sample stored in the reference line buffer.
Panusopone teaches determining that one or more samples external to the current block identified based on the angular intra prediction mode are not stored in a reference line buffer; [figs. 7-8; ¶ 0076-0081; ¶ 0087-0103] and determining the one or more reference samples based on a last reference sample stored in the reference line buffer. [figs. 7-8; ¶ 0076-0081; ¶ 0087-0103]
It would have been obvious to one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Panusopone in order to improve the similar device (apparatus, method, or product) of Xiu (modified by Yoo) in the same way and yield the predictable result of improved coding efficiency and image quality.
As to claim 11, Xiu (modified by Yoo), using the motivation above, teaches the limitations of claim 1. 
Xiu (modified by Yoo) does not explicitly teach determining, for a second prediction sample of the same prediction block, that at least one reference sample of a second set of one or more reference samples for the second prediction sample are not stored in a reference line buffer; and one of not applying PDPC to the second prediction sample or applying PDPC using only reference samples available in reference line buffer.
Panusopone teaches determining, for a second prediction sample of the same prediction block, that at least one reference sample of a second set of one or more reference samples for the second prediction sample are not stored in a reference line buffer; [figs. 7-8; ¶ 0076-0081; ¶ 0087-0103] and one of not applying PDPC to the second prediction sample or applying PDPC using only reference samples available in reference line buffer. [figs. 7-8; ¶ 0076-0081; ¶ 0087-0103]
It would have been obvious to one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Panusopone in order to improve the similar device (apparatus, method, or product) of Xiu (modified by Yoo) in the same way and yield the predictable result of improved coding efficiency and image quality.
As to claim 15, Xiu (modified by Yoo), using the motivation above, teaches the limitations of claim 13.
Xiu using the motivation above, does not explicitly teach determining a row that is above the current block; determining an x-coordinate in the determined row, wherein the x-coordinate in the determined row is equal to an x-coordinate of the prediction sample plus a y- coordinate of the prediction sample plus 1; and determining a reference sample of the one or more reference samples based on the determined row and the determined x-coordinate.
Panusopone teaches determining a row that is above the current block; [figs. 7-8; ¶ 0038; ¶ 0076-0081; ¶ 0087-0103] determining an x-coordinate in the determined row, wherein the x-coordinate in the determined row is equal to an x-coordinate of the prediction sample plus a y- coordinate of the prediction sample plus 1; [figs. 7-8; ¶ 0076-0081; ¶ 0087-0103] and determining a reference sample of the one or more reference samples based on the determined row and the determined x-coordinate. [figs. 7-8; ¶ 0076-0081; ¶ 0087-0103]
It would have been obvious to one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Panusopone in order to improve the similar device (apparatus, method, or product) of Xiu (modified by Yoo) in the same way and yield the predictable result of improved coding efficiency and image quality.
As to claim 16, Xiu (modified by Yoo), using the motivation above, teaches the limitations of claim 13. 
Xiu (modified by Yoo) does not explicitly teach determining a column that is left of the current block; determining a y-coordinate in the determined column, wherein the y-coordinate in the determined column is equal to an x-coordinate of the prediction sample plus a y- coordinate of the prediction sample plus 1; and determining a reference sample of the one or more reference samples based on the determined column and the determined y-coordinate.
Panusopone teaches determining a column that is left of the current block; [figs. 7-8; ¶ 0038; ¶ 0076-0081; ¶ 0087-0103] determining a y-coordinate in the determined column, wherein the y-coordinate in the determined column is equal to an x-coordinate of the prediction sample plus a y- coordinate of the prediction sample plus 1; [figs. 7-8; ¶ 0038; ¶ 0076-0081; ¶ 0087-0103] and determining a reference sample of the one or more reference samples based on the determined column and the determined y-coordinate. [figs. 7-8; ¶ 0038; ¶ 0076-0081; ¶ 0087-0103]
It would have been obvious to one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Panusopone in order to improve the similar device (apparatus, method, or product) of Xiu (modified by Yoo) in the same way and yield the predictable result of improved coding efficiency and image quality.
As to claim 17, Xiu (modified by Yoo), using the motivation above, teaches the limitations of claim 13. 
Xiu (modified by Yoo) does not explicitly teach determining a row that is above the current block; determining an x-coordinate in the determined row, wherein the x-coordinate in the determined row is based on the angle of the angular intra prediction mode; and determining a reference sample of the one or more reference samples based on the determined row and the determined x-coordinate.
Panusopone teaches determining a row that is above the current block; [figs. 7-8; ¶ 0038; ¶ 0076-0081; ¶ 0087-0103] determining an x-coordinate in the determined row, wherein the x-coordinate in the determined row is based on the angle of the angular intra prediction mode; [figs. 7-8; ¶ 0076-0081; ¶ 0087-0103] and determining a reference sample of the one or more reference samples based on the determined row and the determined x-coordinate. [figs. 7-8; ¶ 0076-0081; ¶ 0087-0103]
It would have been obvious to one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Panusopone in order to improve the similar device (apparatus, method, or product) of Xiu (modified by Yoo) in the same way and yield the predictable result of improved coding efficiency and image quality.
As to claim 18, Xiu (modified by Yoo and Panusopone), using the motivation above, teaches the limitations of claim 17. Panusopone teaches wherein determining the x-coordinate in the determined row comprises: determining one of a cotangent or tangent of the angle of the angular intra prediction mode; [figs. 7-8; ¶ 0076-0081; ¶ 0087-0103] and determining the x-coordinate in the determined row based on one of the cotangent or tangent of the angle of the angular intra prediction mode, an x-coordinate of the prediction sample, and a y-coordinate of the prediction sample. [figs. 7-8; ¶ 0076-0081; ¶ 0087-0103]
As to claim 19, Xiu (modified by Yoo), using the motivation above, teaches the limitations of claim 13. 
Xiu (modified by Yoo) does not explicitly teach determining a column that is left of the current block; determining a y-coordinate in the determined column, wherein the y-coordinate in the determined column is based on the angle of the angular intra prediction mode; and determining a reference sample of the one or more reference samples based on the determined column and the determined y-coordinate.
Panusopone teaches determining a column that is left of the current block; [figs. 7-8; ¶ 0038; ¶ 0076-0081; ¶ 0087-0103] determining a y-coordinate in the determined column, wherein the y-coordinate in the determined column is based on the angle of the angular intra prediction mode; [figs. 7-8; ¶ 0076-0081; ¶ 0087-0103] and determining a reference sample of the one or more reference samples based on the determined column and the determined y-coordinate. [figs. 7-8; ¶ 0076-0081; ¶ 0087-0103]
It would have been obvious to one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Panusopone in order to improve the similar device (apparatus, method, or product) of Xiu (modified by Yoo) in the same way and yield the predictable result of improved coding efficiency and image quality.
As to claim 20, Xiu (modified by Yoo and Panusopone), using the motivation above, teaches the limitations of claim 19. Panusopone teaches determining one of a cotangent or tangent of the angle of the angular intra prediction mode; [figs. 7-8; ¶ 0076-0081; ¶ 0087-0103]and determining the y-coordinate in the determined column based on one of the cotangent or tangent of the angle of the angular intra prediction mode, an x-coordinate of the prediction sample, and a y-coordinate of the prediction sample. [figs. 7-8; ¶ 0076-0081; ¶ 0087-0103]
As to claim 21, Xiu (modified by Yoo), using the motivation above, teaches the limitations of claim 13. 
Xiu (modified by Yoo) does not explicitly teach determining a set of one or more samples based on the angular intra prediction mode; and at least one of interpolating, rounding with offset, or rounding without offset the set of one or more samples to generate the one or more reference samples.
Panusopone teaches wherein determining one or more reference samples that are external to the current block based on the angular intra prediction mode comprises: determining a set of one or more samples based on the angular intra prediction mode; [figs. 7-8; ¶ 0076-0081; ¶ 0087-0104] and at least one of interpolating, rounding with offset, or rounding without offset the set of one or more samples to generate the one or more reference samples. [figs. 6-8; ¶ 0049; ¶ 0065-0081; ¶ 0087-0104]
It would have been obvious to one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Panusopone in order to improve the similar device (apparatus, method, or product) of Xiu (modified by Yoo) in the same way and yield the predictable result of improved coding efficiency and image quality.
As to claim 22, Xiu (modified by Yoo), using the motivation above, teaches the limitations of claim 13. 
Xiu (modified by Yoo) does not explicitly teach determining that one or more samples external to the current block identified based on the angular intra prediction mode are not stored in a reference line buffer; and determining the one or more reference samples based on a last reference sample stored in the reference line buffer.
Panusopone teaches determining that one or more samples external to the current block identified based on the angular intra prediction mode are not stored in a reference line buffer; [figs. 7-8; ¶ 0076-0081; ¶ 0087-0103] and determining the one or more reference samples based on a last reference sample stored in the reference line buffer. [figs. 7-8; ¶ 0076-0081; ¶ 0087-0103]
It would have been obvious to one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Panusopone in order to improve the similar device (apparatus, method, or product) of Xiu (modified by Yoo) in the same way and yield the predictable result of improved coding efficiency and image quality.
As to claim 23, Xiu (modified by Yoo), using the motivation above, teaches the limitations of claim 13. 
Xiu (modified by Yoo) does not explicitly teach wherein modifying the prediction sample of the prediction block comprises modifying a first prediction sample of the prediction block, and wherein the one or more reference samples comprise a first set of one or more reference samples, the method further comprising: determining, for a second prediction sample of the same prediction block, that at least one reference sample of a second set of one or more reference samples for the second prediction sample are not stored in a reference line buffer; and one of not applying PDPC to the second prediction sample or applying PDPC using only reference samples available in reference line buffer.
Panusopone teaches wherein modifying the prediction sample of the prediction block comprises modifying a first prediction sample of the prediction block, and wherein the one or more reference samples comprise a first set of one or more reference samples, the method further comprising: determining, for a second prediction sample of the same prediction block, that at least one reference sample of a second set of one or more reference samples for the second prediction sample are not stored in a reference line buffer; figs. 7-8; ¶ 0076-0081; ¶ 0087-0103] and one of not applying PDPC to the second prediction sample or applying PDPC using only reference samples available in reference line buffer. [figs. 7-8; ¶ 0076-0081; ¶ 0087-0103]
It would have been obvious to one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Panusopone in order to improve the similar device (apparatus, method, or product) of Xiu (modified by Yoo) in the same way and yield the predictable result of improved coding efficiency and image quality.
As to claim 27, Xiu (modified by Yoo), using the motivation above, teaches the limitations of claim 25. 
Xiu (modified by Yoo) does not explicitly teach determine a row that is above the current block; determine an x-coordinate in the determined row, wherein the x-coordinate in the determined row is equal to an x-coordinate of the prediction sample plus a y- coordinate of the prediction sample plus 1; and determine a reference sample of the one or more reference samples based on the determined row and the determined x-coordinate.
Panusopone teaches determine a row that is above the current block; [figs. 7-8; ¶ 0038; ¶ 0076-0081; ¶ 0087-0103] determine an x-coordinate in the determined row, wherein the x-coordinate in the determined row is equal to an x-coordinate of the prediction sample plus a y- coordinate of the prediction sample plus 1; [figs. 7-8; ¶ 0076-0081; ¶ 0087-0103] and determine a reference sample of the one or more reference samples based on the determined row and the determined x-coordinate. [figs. 7-8; ¶ 0076-0081; ¶ 0087-0103]
It would have been obvious to one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Panusopone in order to improve the similar device (apparatus, method, or product) of Xiu (modified by Yoo) in the same way and yield the predictable result of improved coding efficiency and image quality.
As to claim 28, Xiu (modified by Yoo) teaches the limitations of claim 25. 
Xiu (modified by Yoo) does not explicitly teach determine a column that is left of the current block; determine a y-coordinate in the determined column, wherein the y-coordinate in the determined column is equal to an x-coordinate of the prediction sample plus a y- coordinate of the prediction sample plus 1; and determine a reference sample of the one or more reference samples based on the determined column and the determined y-coordinate.
Panusopone teaches determine a column that is left of the current block; [figs. 7-8; ¶ 0038; ¶ 0076-0081; ¶ 0087-0103] determine a y-coordinate in the determined column, wherein the y-coordinate in the determined column is equal to an x-coordinate of the prediction sample plus a y- coordinate of the prediction sample plus 1; [figs. 7-8; ¶ 0038; ¶ 0076-0081; ¶ 0087-0103] and determine a reference sample of the one or more reference samples based on the determined column and the determined y-coordinate. [figs. 7-8; ¶ 0038; ¶ 0076-0081; ¶ 0087-0103]
It would have been obvious to one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Panusopone in order to improve the similar device (apparatus, method, or product) of Xiu (modified by Yoo) in the same way and yield the predictable result of improved coding efficiency and image quality.
As to claim 29, Xiu (modified by Yoo), using the motivation above, teaches the limitations of claim 25. 
Xiu (modified by Yoo) does not explicitly teach wherein to determine one or more reference samples that are external to the current block, the video decoder is configured to: determine a row that is above the current block; determine an x-coordinate in the determined row, wherein the x-coordinate in the determined row is based on the angle of the angular intra prediction mode; and determine a reference sample of the one or more reference samples based on the determined row and the determined x-coordinate.
Panusopone teaches wherein to determine one or more reference samples that are external to the current block, the video decoder is configured to: determine a row that is above the current block; [figs. 7-8; ¶ 0038; ¶ 0076-0081; ¶ 0087-0103] determine an x-coordinate in the determined row, wherein the x-coordinate in the determined row is based on the angle of the angular intra prediction mode; [figs. 7-8; ¶ 0076-0081; ¶ 0087-0103] and determine a reference sample of the one or more reference samples based on the determined row and the determined x-coordinate. [figs. 7-8; ¶ 0076-0081; ¶ 0087-0103]
It would have been obvious to one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Panusopone in order to improve the similar device (apparatus, method, or product) of Xiu (modified by Yoo) in the same way and yield the predictable result of improved coding efficiency and image quality.
As to claim 30, Xiu (modified by Yoo and Panusopone), using the motivation above, teaches the limitations of claim 29. Panusopone teaches determine one of a cotangent or tangent of the angle of the angular intra prediction mode; [figs. 7-8; ¶ 0076-0081; ¶ 0087-0103] and determine the x-coordinate in the determined row based on one of the cotangent or tangent of the angle of the angular intra prediction mode, an x-coordinate of the prediction sample, and a y-coordinate of the prediction sample. [figs. 7-8; ¶ 0076-0081; ¶ 0087-0103]
As to claim 31, Xiu (modified by Yoo), using the motivation above, teaches the limitations of claim 25. 
Xiu (modified by Yoo) does not explicitly teach wherein to determine one or more reference samples that are external to the current block, the video decoder is configured to: determine a column that is left of the current block; determine a y-coordinate in the determined column, wherein the y-coordinate in the determined column is based on the angle of the angular intra prediction mode; and determine a reference sample of the one or more reference samples based on the determined column and the determined y-coordinate.
Panusopone teaches wherein to determine one or more reference samples that are external to the current block, the video decoder is configured to: determine a column that is left of the current block; [figs. 7-8; ¶ 0038; ¶ 0076-0081; ¶ 0087-0103] determine a y-coordinate in the determined column, wherein the y-coordinate in the determined column is based on the angle of the angular intra prediction mode; [figs. 7-8; ¶ 0076-0081; ¶ 0087-0103] and determine a reference sample of the one or more reference samples based on the determined column and the determined y-coordinate. [figs. 7-8; ¶ 0076-0081; ¶ 0087-0103]
It would have been obvious to one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Panusopone in order to improve the similar device (apparatus, method, or product) of Xiu (modified by Yoo) in the same way and yield the predictable result of improved coding efficiency and image quality.
As to claim 32, Xiu (modified by Yoo and Panusopone), using the motivation above, teaches the limitations of claim 31. Panusopone teaches wherein to determine the y-coordinate in the determined column, the video decoder is configured to: determine one of a cotangent or tangent of the angle of the angular intra prediction mode; [figs. 7-8; ¶ 0076-0081; ¶ 0087-0103] and determine the y-coordinate in the determined column based on one of the cotangent or tangent of the angle of the angular intra prediction mode, an x-coordinate of the prediction sample, and a y-coordinate of the prediction sample. [figs. 7-8; ¶ 0076-0081; ¶ 0087-0103]
As to claim 33, Xiu (modified by Yoo), using the motivation above, teaches the limitations of claim 25. 
Xiu (modified by Yoo) does not explicitly teach wherein to determine one or more reference samples that are external to the current block based on the angular intra prediction mode, the video decoder is configured to: determine a set of one or more samples based on the angular intra prediction mode; and at least one of interpolate, round with offset, or round without offset the set of one or more samples to generate the one or more reference samples.
Panusopone teaches wherein to determine one or more reference samples that are external to the current block based on the angular intra prediction mode, the video decoder is configured to: determine a set of one or more samples based on the angular intra prediction mode; [figs. 6-8; ¶ 0049; ¶ 0065-0081; ¶ 0087-0104] and at least one of interpolate, round with offset, or round without offset the set of one or more samples to generate the one or more reference samples. [figs. 6-8; ¶ 0049; ¶ 0065-0081; ¶ 0087-0104]
It would have been obvious to one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Panusopone in order to improve the similar device (apparatus, method, or product) of Xiu (modified by Yoo) in the same way and yield the predictable result of improved coding efficiency and image quality.
As to claim 34, Xiu (modified by Yoo), using the motivation above, teaches the limitations of claim 25. 
Xiu (modified by Yoo) does not explicitly teach wherein to determine one or more reference samples that are external to the current block based on the angular intra prediction mode, the video decoder is configured to: determine that one or more samples external to the current block identified based on the angular intra prediction mode are not stored in a reference line buffer; and determine the one or more reference samples based on a last reference sample stored in the reference line buffer.
Panusopone teaches wherein to determine one or more reference samples that are external to the current block based on the angular intra prediction mode, the video decoder is configured to: determine that one or more samples external to the current block identified based on the angular intra prediction mode are not stored in a reference line buffer; [figs. 7-8; ¶ 0076-0081; ¶ 0087-0103] and determine the one or more reference samples based on a last reference sample stored in the reference line buffer. [figs. 7-8; ¶ 0076-0081; ¶ 0087-0103]
It would have been obvious to one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Panusopone in order to improve the similar device (apparatus, method, or product) of Xiu (modified by Yoo) in the same way and yield the predictable result of improved coding efficiency and image quality.
As to claim 35, Xiu (modified by Yoo), using the motivation above, teaches the limitations of claim 25. 
Xiu (modified by Yoo) does not explicitly teach wherein to modify the prediction sample of the prediction block, the video decoder is configured to modify a first prediction sample of the prediction block, wherein the one or more reference samples comprise a first set of one or more reference samples, and wherein the video decoder is configured to: determine, for a second prediction sample of the same prediction block, that at least one reference sample of a second set of one or more reference samples for the second prediction sample are not stored in a reference line buffer; and one of not apply PDPC to the second prediction sample or apply PDPC using only reference samples available in reference line buffer.
Panusopone teaches wherein to modify the prediction sample of the prediction block, the video decoder is configured to modify a first prediction sample of the prediction block, wherein the one or more reference samples comprise a first set of one or more reference samples, and wherein the video decoder is configured to: determine, for a second prediction sample of the same prediction block, that at least one reference sample of a second set of one or more reference samples for the second prediction sample are not stored in a reference line buffer; [figs. 7-8; ¶ 0076-0081; ¶ 0087-0103] and one of not apply PDPC to the second prediction sample or apply PDPC using only reference samples available in reference line buffer. [figs. 7-8; ¶ 0076-0081; ¶ 0087-0103]
It would have been obvious to one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Panusopone in order to improve the similar device (apparatus, method, or product) of Xiu (modified by Yoo) in the same way and yield the predictable result of improved coding efficiency and image quality.
As to claim 41, Xiu (modified by Yoo), using the motivation above, teaches the limitations of claim 39. 
Xiu (modified by Yoo) does not explicitly teach wherein to determine one or more reference samples that are external to the current block, the video encoder is configured to: determine a row that is above the current block; determine an x-coordinate in the determined row, wherein the x-coordinate in the determined row is equal to an x-coordinate of the prediction sample plus a y- coordinate of the prediction sample plus 1; and determine a reference sample of the one or more reference samples based on the determined row and the determined x-coordinate.
Panusopone teaches wherein to determine one or more reference samples that are external to the current block, the video encoder is configured to: determine a row that is above the current block; [figs. 7-8; ¶ 0038; ¶ 0076-0081; ¶ 0087-0103] determine an x-coordinate in the determined row, wherein the x-coordinate in the determined row is equal to an x-coordinate of the prediction sample plus a y- coordinate of the prediction sample plus 1; [figs. 7-8; ¶ 0076-0081; ¶ 0087-0103] and determine a reference sample of the one or more reference samples based on the determined row and the determined x-coordinate. [figs. 7-8; ¶ 0076-0081; ¶ 0087-0103]
It would have been obvious to one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Panusopone in order to improve the similar device (apparatus, method, or product) of Xiu (modified by Yoo) in the same way and yield the predictable result of improved coding efficiency and image quality.
As to claim 42, Xiu (modified by Yoo), using the motivation above, teaches the limitations of claim 39. 
Xiu (modified by Yoo) does not explicitly teach wherein to determine one or more reference samples that are external to the current block, the video encoder is configured to: determine a column that is left of the current block; determine a y-coordinate in the determined column, wherein the y-coordinate in the determined column is equal to an x-coordinate of the prediction sample plus a y- coordinate of the prediction sample plus 1; and determine a reference sample of the one or more reference samples based on the determined column and the determined y-coordinate.
Panusopone teaches wherein to determine one or more reference samples that are external to the current block, the video encoder is configured to: determine a column that is left of the current block; [figs. 7-8; ¶ 0038; ¶ 0076-0081; ¶ 0087-0103] determine a y-coordinate in the determined column, wherein the y-coordinate in the determined column is equal to an x-coordinate of the prediction sample plus a y- coordinate of the prediction sample plus 1; [figs. 7-8; ¶ 0038; ¶ 0076-0081; ¶ 0087-0103] and determine a reference sample of the one or more reference samples based on the determined column and the determined y-coordinate. [figs. 7-8; ¶ 0038; ¶ 0076-0081; ¶ 0087-0103]
It would have been obvious to one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Panusopone in order to improve the similar device (apparatus, method, or product) of Xiu (modified by Yoo) in the same way and yield the predictable result of improved coding efficiency and image quality.
As to claim 43, Xiu (modified by Yoo), using the motivation above, teaches the limitations of claim 39. 
Xiu (modified by Yoo) does not explicitly teach wherein to determine one or more reference samples that are external to the current block, the video encoder is configured to: determine a row that is above the current block; determine an x-coordinate in the determined row, wherein the x-coordinate in the determined row is based on an angle of the angular intra prediction mode; and determine a reference sample of the one or more reference samples based on the determined row and the determined x-coordinate.
Panusopone teaches wherein to determine one or more reference samples that are external to the current block, the video encoder is configured to: determine a row that is above the current block; [figs. 7-8; ¶ 0038; ¶ 0076-0081; ¶ 0087-0103] determine an x-coordinate in the determined row, wherein the x-coordinate in the determined row is based on an angle of the angular intra prediction mode; [figs. 7-8; ¶ 0076-0081; ¶ 0087-0103] and determine a reference sample of the one or more reference samples based on the determined row and the determined x-coordinate. [figs. 7-8; ¶ 0076-0081; ¶ 0087-0103]
It would have been obvious to one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Panusopone in order to improve the similar device (apparatus, method, or product) of Xiu (modified by Yoo) in the same way and yield the predictable result of improved coding efficiency and image quality.
As to claim 44, Xiu (modified by Yoo and Panusopone), using the motivation above, teaches the limitations of claim 43. Panusopone teaches wherein to determine the x-coordinate in the determined row, the video encoder is configured to: determine one of a cotangent or tangent of the angle of the angular intra prediction mode; [figs. 7-8; ¶ 0076-0081; ¶ 0087-0103] and determine the x-coordinate in the determined row based on one of the cotangent or tangent of the angle of the angular intra prediction mode, an x-coordinate of the prediction sample, and a y-coordinate of the prediction sample. [figs. 7-8; ¶ 0076-0081; ¶ 0087-0103]
As to claim 45, Xiu (modified by Yoo and Panusopone), using the motivation above, teaches the limitations of claim 39. 
Xiu does not explicitly teach wherein to determine one or more reference samples that are external to the current block, the video encoder is configured to: determine a column that is left of the current block; determine a y-coordinate in the determined column, wherein the y-coordinate in the determined column is based on the angle of the angular intra prediction mode; and determine a reference sample of the one or more reference samples based on the determined column and the determined y-coordinate.
Panusopone teaches wherein to determine one or more reference samples that are external to the current block, the video encoder is configured to: determine a column that is left of the current block; [figs. 7-8; ¶ 0038; ¶ 0076-0081; ¶ 0087-0103] determine a y-coordinate in the determined column, wherein the y-coordinate in the determined column is based on the angle of the angular intra prediction mode; [figs. 7-8; ¶ 0076-0081; ¶ 0087-0103] and determine a reference sample of the one or more reference samples based on the determined column and the determined y-coordinate.
It would have been obvious to one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Panusopone in order to improve the similar device (apparatus, method, or product) of Xiu (modified by Yoo) in the same way and yield the predictable result of improved coding efficiency and image quality.
As to claim 46, Xiu (modified by Yoo and Panusopone), using the motivation above, teaches the limitations of claim 45. Panusopone teaches wherein to determine the y-coordinate in the determined column, the video encoder is configured to: determine one of a cotangent or tangent of the angle of the angular intra prediction mode; [figs. 7-8; ¶ 0076-0081; ¶ 0087-0103] and determine the y-coordinate in the determined column based on one of the cotangent or tangent of the angle of the angular intra prediction mode, an x-coordinate of the prediction sample, and a y-coordinate of the prediction sample. [figs. 7-8; ¶ 0076-0081; ¶ 0087-0103]
As to claim 47, Xiu (modified by Yoo), using the motivation above, teaches the limitations of claim 39. 
Xiu (modified by Yoo) does not explicitly teach wherein to determine one or more reference samples that are external to the current block based on the angular intra prediction mode, the video encoder is configured to: determine a set of one or more samples based on the angular intra prediction mode; and at least one of interpolate, round with offset, or round without offset the set of one or more samples to generate the one or more reference samples.
Panusopone teaches wherein to determine one or more reference samples that are external to the current block based on the angular intra prediction mode, the video encoder is configured to: determine a set of one or more samples based on the angular intra prediction mode; [figs. 6-8; ¶ 0049; ¶ 0065-0081; ¶ 0087-0104] and at least one of interpolate, round with offset, or round without offset the set of one or more samples to generate the one or more reference samples. [figs. 6-8; ¶ 0049; ¶ 0065-0081; ¶ 0087-0104]
It would have been obvious to one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Panusopone in order to improve the similar device (apparatus, method, or product) of Xiu (modified by Yoo) in the same way and yield the predictable result of improved coding efficiency and image quality.
As to claim 48, Xiu (modified by Yoo), using the motivation above, teaches the limitations of claim 39. 
Xiu (modified by Yoo) does not explicitly teach wherein to determine one or more reference samples that are external to the current block based on the angular intra prediction mode, the video encoder is configured to: determine that one or more samples external to the current block identified based on the angular intra prediction mode are not stored in a reference line buffer; and determine the one or more reference samples based on a last reference sample stored in the reference line buffer.
Panusopone teaches wherein to determine one or more reference samples that are external to the current block based on the angular intra prediction mode, the video encoder is configured to: determine that one or more samples external to the current block identified based on the angular intra prediction mode are not stored in a reference line buffer; [figs. 7-8; ¶ 0076-0081; ¶ 0087-0103] and determine the one or more reference samples based on a last reference sample stored in the reference line buffer. [figs. 7-8; ¶ 0076-0081; ¶ 0087-0103]
It would have been obvious to one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Panusopone in order to improve the similar device (apparatus, method, or product) of Xiu (modified by Yoo) in the same way and yield the predictable result of improved coding efficiency and image quality.
As to claim 49, Xiu (modified by Yoo), using the motivation above, teaches the limitations of claim 39. 
Xiu (modified by Yoo) does not explicitly teach wherein to modify the prediction sample of the prediction block, the video encoder is configured to modify a first prediction sample of the prediction block, wherein the one or more reference samples comprise a first set of one or more reference samples, and wherein the video encoder is configured to: determine, for a second prediction sample of the same prediction block, that at least one reference sample of a second set of one or more reference samples for the second prediction sample are not stored in a reference line buffer; and one of not apply PDPC to the second prediction sample or apply PDPC using only reference samples available in reference line buffer.
Panusopone teaches wherein to modify the prediction sample of the prediction block, the video encoder is configured to modify a first prediction sample of the prediction block, wherein the one or more reference samples comprise a first set of one or more reference samples, and wherein the video encoder is configured to: determine, for a second prediction sample of the same prediction block, that at least one reference sample of a second set of one or more reference samples for the second prediction sample are not stored in a reference line buffer; [figs. 7-8; ¶ 0076-0081; ¶ 0087-0103] and one of not apply PDPC to the second prediction sample or apply PDPC using only reference samples available in reference line buffer. [figs. 7-8; ¶ 0076-0081; ¶ 0087-0103]
It would have been obvious to one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Panusopone in order to improve the similar device (apparatus, method, or product) of Xiu (modified by Yoo) in the same way and yield the predictable result of improved coding efficiency and image quality.
As to claim 56, Xiu (modified by Yoo and Panusopone), using the motivation above, teaches the limitations of claim 6. Yoo teaches wherein the determining one of the cotangent or tangent of the angle of the angular intra prediction mode is based on at least one value stored in a table. Page 17 of 21[figs. 7-17; ¶  0101-0109]

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549.  The examiner can normally be reached on M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNER N HOLDER/Primary Examiner, Art Unit 2483